DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the language “The invention relates to” at the beginning thereof. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. (see MPEP 608.01(b)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-6 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg (5,133,720; cited by Applicant).
Regarding claim 1, Greenburg discloses a retractor 10 (see annotated Fig. 2A, below) at least capable of use in orthopedic surgery of the shoulder comprising a proximal handle 12, a distal operating portion 20, and a curved body 30 connecting the handle to the distal operating portion, wherein, in a side view, the handle, the curved body and the operating portion each define a respective mean line, wherein:
- a mean line of the curved body mainly develops into a curved portion along a circular arc (near reference number 30 in Fig. 2A) having a concavity (oriented downward in Fig. 2A);
- the mean line of the handle is tangent to the circular arc (Fig. 2A);
- the mean line of the operating portion is a polyline comprising straight and/or curved segments and defines a concavity (e.g., at reference number 24; oriented upward in Fig. 2A) opposed to the concavity of the circular arc;
- the operating portion comprises at least one retraction segment (annotated Fig. 2A) and one rest segment 22 comprising at least one tip 23;
- an extension of the circular arc intersects the rest segment (see long bold line in annotated Fig. 2A);
and wherein
- in a front view of the retractor, the curved body includes a swivel portion 46 that defines an elongated opening 51, 52 comprising a first proximal portion 52 having a first width l L (the diameter of the hole portion), wherein l < L (the slot is narrower than the hole).


    PNG
    media_image1.png
    546
    776
    media_image1.png
    Greyscale

Regarding claim 4, the operating portion further comprises an intermediate segment (near reference number 20 in Fig. 2A) between the retraction segment (see annotated Fig. 2A) and the rest segment 22 (id.).
Regarding claim 5, the retraction segment (see annotated Fig. 2A) and the rest segment 22 are joined to one another by a curve (e.g., the intermediate segment which curves and transitions into the retraction segment on one side and the rest segment on the other; id.).
Regarding claim 6, the retraction segment (see annotated Fig. 2A), the rest segment 22 and the intermediate segment (portion near reference number 20) are joined to one another by curves (e.g., the curved end portions of the curved intermediate segment that transition into the retraction segment and the rest segment).
Regarding claim 11, in a front view, a width of the curved body in proximity of the first proximal portion 52 (e.g. the width of the attached swivel portion 46 of the curved body) of the elongated opening 51, 52 is smaller than a width of the curved body in proximity of the second distal portion 51 (e.g., the width of the curved body near reference number 30, which is at least “in proximity” of the second distal portion 51) of the elongated opening 51, 52.
Regarding claim 12, in a front view, the width of the rest segment 22 of the operating portion 22 is smaller than a width of the curved body in proximity of the second distal portion 51 of the elongated opening 51, 52 (e.g., the attached swivel portion of the curved body and/or the wider portion near reference number 20 are both wider than the rest segment; see Fig. 2A).
Regarding claim 13, the cross section of the handle has the shape of a circumscribed polygon (i.e., a square; Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (5,133,720; cited by Applicant).
Each of these claims is generally satisfied as follows, but lacks the specific value claimed (further addressed below):
Regarding claim 2, the circular arc has a radius R, but it is unspecified (see annotated Fig. 2A);
Regarding claim 3, the circular arc (near reference number 30 in Fig. 2A) covers an angle that appears to be between 60 and 75 degrees, but it is unspecified (see Fig. 2B and compare portions indicated by bold line segments in annotated Fig. 2A);
Regarding claim 7, a mean line of the retraction segment defines an angle with a mean line of the distal portion of the curved body that appears to be between 80 and 150 degrees, but it is unspecified (see Fig. 2B and cf. portions indicated by bold line segments in annotated Fig. 2A, supra);
Regarding claim 8, a mean line of the retraction segment defines an angle with a mean line of the rest segment 22 that appears to be between 0 and 90, but it is unspecified (see, Fig. 2B and cf. portions indicated by bold line segments in annotated Fig. 2A, supra);
Regarding claim 9, the operating portion 20 develops rearward with respect to the curved body by a measure A that appears to be between 8 mm and 35 mm, but the value is unspecified (see annotated Fig. 2A, supra); 
Regarding claim 10, the elongated opening 51, 52 appears to extend a distance that is more than a distance of half of the circular arc (near reference number 30), but the values of these distances are unspecified;  
Regarding claim 15, the circular arc has a radius R, but it is unspecified (see annotated Fig. 2A);
Regarding claim 16, the circular arc (near reference number 30 in Fig. 2A) covers an angle, but it is unspecified (see Fig. 2B and compare portions indicated by bold line segments in annotated Fig. 2A).
Thus, each of these limitations is generally shown but the specific value is not specified. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a radius R between 15 and 30 cm (claim 2) or between 20 and 25 cm (claim 15), a circular arc covering an angle between 60 and 75 degrees (claim 3) or between 65 and 70 degrees (claim 16); a mean line of the retraction segment defining an angle with a mean line of the distal portion of the curved body between 80 and 150 degrees (claim 7); a mean line of the retraction segment defining an angle with a mean line of the rest segment 22 between 0 and 90 degrees (claim 8); a measure A between 8 mm and 35 mm (claim 9); and an elongated opening 51, 52 that extends a distance that is more than a distance of half of the circular arc (claim 10); for example, to provide improved or desired ergonomics or accommodate varying patient anatomy.
It is further noted that it has been held that where the general conditions of a claim are disclosed in the prior art (as set forth above), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (5,133,720; cited by Applicant) in view of Malkani (7,785,255).
Greenberg discloses the claimed invention except for explicitly reciting that the handle could comprise an external surface made of a soft and non-slip material. 
However, Malkani teaches that a handle 42 of an orthopedic tool 40 may comprise an external surface made of a soft material such as rubber (see Fig. 9; col. 1, lines 5-8; and col. 3, lines 46-56). This configuration provides a non-slip grip to facilitate secure grasping of the tool during a surgical procedure (id.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the retractor of Greenberg with a grip comprising an external surface made of a soft and non-slip material, in view of Malkani, to facilitate secure grasping of the tool during the surgical procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773